Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 8, and 10 are objected to because of the following informalities:  
In claim 1, line 6, “one other heater elements” is grammatically incorrect.
In claim 8, line 2, “the current draw” and “the temperature” lack antecedent basis. Also, “at least one heater elements” is grammatically incorrect.
In claim 10, lines 1 – 2, “the without coolant state” lacks antecedent basis. 
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 1 – 2 and 4 – 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 4 – 7, 9 and 10 - 12, respectively of U.S. Patent No. 10,700,367 (“Pat. ‘367”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claim 1 of Pat. ‘367 claims a method of heating coolant in a coolant storage tank (col. 15. lns. 60 – 61) to melt frozen coolant in a fuel cell system (the heating of coolant is understood to be claimed as occurring to coolant both frozen and fluent), the method comprising:
sequentially activating at least two individually controllable heater elements (col. 15, lns. 61 – 63);
wherein a controller is configured to (col. 15, ln. 64);
activate a first heater element for a first period at a first power level (col. 15, lns. 65 – 67), and activate at least one other heater element for a second period at a second power level (col. 16, lns. 1 – 3);
wherein the energy output per unit volume occupied by the first heater element is higher than the energy output per unit volume occupied by the second heater element (col. 16, lns. 4 – 6); and,
wherein coolant made available from the heating is supplied to a fuel cell (col. 15, ln. 67 – col. 16, ln. 1 and col. 16, ln. 8).
Regarding claim 2, claim 2 of Pat. ‘367 claims at least one of the at least two individually controllable heater elements comprises:
a heater element located at a base of the coolant storage tank;
a heater element extending upwardly from a base of the coolant storage tank;

a heater element located along a side of the tank; or
a heater element extending from a side of the tank (col. 16, lns. 9 – 21).
Regarding claim 4, claim 4 of Pat. ‘367 claims the coolant storage tank comprises a first coolant storage compartment and a second coolant storage compartment, the second coolant storage compartment in fluid communication with the first coolant storage compartment, wherein the first coolant storage compartment includes the individually controllable heater elements and the second coolant storage compartment is unheated (col. 16, lns. 25 – 33).
Regarding claim 5, claim 5 of Pat. ‘367 claims the second coolant storage compartment is separated from the first coolant storage compartment by a wall, the wall including an aperture therein for providing fluid communication between the compartments (col. 16, lns. 34 – 39).
Regarding claim 6, claim 6 of Pat. 367 claims wherein the controller is configured to monitor fluid delivered from the tank and control the plurality of individually controllable heater elements accordingly (col. 16, lns. 40 – 44).
Regarding claim 7, claim 7 of Pat. ‘367 claims wherein:
the controller configured to sequentially activate the individually controllable heater elements of the coolant storage tank (col. 16, lns. 48 – 50), and
wherein the fuel cell system is configured to drive coolant in the fuel cell system to the coolant storage tank or arranged such that coolant drains to the coolant storage tank at least on shut-down of the fuel cell system (col. 16, lns. 51 – 54).

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Pat. ‘367 in view of U.S. Pub. No. 2011/0081590 (“Artmann”). 
Regarding claim 3, claim 1 of Pat. ‘367 does not claim the heating elements are at least one of ohmic or inductive. However, Artmann teaches a method of heating coolant in a reservoir in a fuel cell system using an ohmic heating element (see resistive heater 30, Fig. 1). It would 

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of Pat. No. ‘367 in view of U.S. Pat. No. 8,877,397 (“Rainville”). 
Regarding claim 10, claim 9 of Pat. No. ‘367 does not claim the fuel cell is operated at a reduce power level in the without coolant state. However, Rainville teaches heating coolant in a fuel cell system, where during a frozen state where coolant is not flowing and thus not available the fuel cell is operated in a reduced power level (see at least col. 3, lns. 51 – 56). It would have been obvious to operate the fuel cell at a reduced power level when coolant is not flowing, as taught by Rainville, because this will help ensure that the fuel cell does not increase in temperature to an unsafe level during the startup procedure (see at least col. 2, lns. 27 – 36).

Claims 9 and 11 – 13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9 – 12, respectively, of U.S. Patent No. 10,700,367 (“Pat. ‘367”). This is a statutory double patenting rejection. The only difference between the two claim sets is the presence of the language “during operation” in Pat. ‘367 claim 9, line 5, and this language is considered superfluous and/or inherent.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,270,108 (“Pat. No. ‘108”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 9, claim 16 of Pat. ‘108 claims a method of melting frozen coolant in a coolant storage tank of a fuel cell system (col. 17, lns. 21 – 22), the coolant storage tank 

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of Pat. No. ‘108 in view of Rainville. 
Regarding claim 10, claim 16 of Pat. No. ‘108 does not claim the fuel cell is operated at a reduce power level in the without coolant state. However, Rainville teaches heating coolant in a fuel cell system, where during a frozen state where coolant is not flowing and thus not available the fuel cell is operated in a reduced power level (see at least col. 3, lns. 51 – 56). It would have been obvious to operate the fuel cell at a reduced power level when coolant is not flowing, as taught by Rainville, because this will help ensure that the fuel cell does not increase in temperature to an unsafe level during the startup procedure (see at least col. 2, lns. 27 – 36).

Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of Pat. No. ‘108 in view of Artmann. 
Regarding claim 12, claim 16 of Pat. No. ‘108 does not claim wherein the coolant storage tank comprises a first coolant storage compartment and a second coolant storage compartment, wherein the second coolant storage compartment is in fluid communication with Furthermore, regarding claim 13, the second coolant storage compartment separated from the first coolant storage compartment by a partition wall including at last one aperture is not claimed.
However, Artmann teaches a heating frozen coolant of a fuel cell, where coolant is held in a storage tank (20) which is divided into first (26) and second (28) compartments, the compartments being separated by a partition wall and being in fluid communication through at least one aperture (see 34), and the heating elements of the tank are held in the first compartment (see Fig. 1). It would have been obvious to make the tank two compartments and to place the heating elements in the first compartment, because focusing the heating on a smaller subsection of the reservoir helps quickly thaw a small amount of water, and then operating the fuel cell using that water helps the fuel cell more quickly warm up in part because the heated waste water can then be directed to the second compartment to help heat the frozen coolant in the second compartment. Furthermore, the partition wall helps keep the compartments insulated from each other so that the first compartment heating can be better focused on the coolant of the first compartment, and the aperture allows coolant to flow between the compartments so that water can eventually flow normally as the coolant is heated.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all applicable claim objections are remedied.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8, the prior art does not disclose or suggest the claimed method of heating coolant in a coolant storage tank to melt frozen coolant in a fuel cell system, the method comprising: sequentially activating at least two individually controllable heater elements; 
Artmann discloses a temperature sensor in a coolant reservoir being used to control a heating process, but does not disclose or teach determining a heating period based on the temperature sensor and a current draw of a heating element.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            


/renee s luebke/            Supervisory Patent Examiner
Art Unit 2833